UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 02-6557



DANNY FELIX,

                                                  Petitioner - Appellant,

          versus


LINDY  PENDERGRASS;     UNITED      STATES     PAROLE
COMMISSION,

                                                 Respondents - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CA-01-449-1)


Submitted:     August 29, 2002               Decided:   September 12, 2002


Before WILKINS and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Danny Felix, Appellant Pro Se. Angela Hewlett Miller, OFFICE OF THE
UNITED STATES ATTORNEY, Greensboro, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Danny Felix appeals the district court’s order denying relief

on his petition filed under 28 U.S.C. § 2241 (2000).                   We have

reviewed the record and the district court’s opinion accepting the

recommendation of the magistrate judge and conclude that Felix has

not made a substantial showing of the denial of a constitutional

right.*    See Felix v. Pendergrass, No. CA-01-449-1 (M.D.N.C. Mar.

25, 2002). Accordingly, we deny a certificate of appealability and

dismiss the appeal.         We dispense with oral argument because the

facts     and   legal    contentions   are   adequately   presented     in   the

materials       before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                      DISMISSED




     *
       We note Felix’s objections to the report of the magistrate
judge were timely under 28 U.S.C. § 636(b)(1) (2000).       We have
considered the objections and the points raised in Felix’s informal
brief to this court in reaching our decision.


                                        2